Citation Nr: 1027617	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a dental disorder due 
to in-service trauma.  

2.  Entitlement to service connection for diabetes mellitus type 
II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.  He also served in the Air Force Reserve from 
September 1972 to September 1974 and the Arizona Air National 
Guard from November 1982 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2007 and June 2008 rating decisions of 
the RO in Muskogee, Oklahoma, which denied service connection for 
diabetes mellitus type II and dental trauma, respectively. 

In November 2009, a personal hearing was held at the RO before a 
Decision Review Officer (DRO).  A videoconference hearing was 
subsequently held in April 2010 before the undersigned Veterans 
Law Judge.  Transcripts of these proceedings have been associated 
with the claims file.  

The issue of service connection for diabetes mellitus type II is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran had dental trauma to teeth other than teeth numbers 8 
and 9 as the result of any event or injury in service.

2.  The Veteran sustained trauma to teeth 8 and 9 in service; 
these teeth were extracted; they are replaceable missing teeth; 
service connection is in effect for teeth 8 and 9 for VA 
outpatient treatment purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder (other 
than teeth 8 and 9) due to in-service trauma are not met.  38 
U.S.C.A. §§ 1101, 1110, 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence). The 
analysis below focuses on the most salient and relevant evidence 
and on what this evidence shows, or fails to show, on the claims. 
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant. Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value. When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in February 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claim, 
and advised to send any medical reports that he had.  He was also 
told that it was ultimately his responsibility to support the 
claim with appropriate evidence.  In addition, the letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  His National Guard Records have been associated 
with the record.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, a VA examination is not necessary as the McLendon 
standards have not been met. Specifically, there is no 
indication, aside from the Veteran's own lay assertions, that his 
loss of teeth other than teeth numbers 8 and 9 may be related to 
in-service dental trauma.  The U.S. Court of Appeals for Veterans 
Claims has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay statement, 
that VA is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service"). As the record is not indicative of an 
association between the Veteran's service and his claimed current 
disability, a VA examination is not warranted.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon, supra.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran contends that he has a dental disorder as the result 
of in-service trauma.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

Disability compensation and VA dental treatment may be provided 
for certain specified types of service-connected dental 
disorders.  The Court of Appeals for Veterans Claims (Court) has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in 
the current case, adjudication of the Veteran's claim for service 
connection must also include consideration of service connection 
for the purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that 
the Board is required to consider a Veteran's claim under all 
applicable provisions of law and regulation whether or not the 
claimant specifically raises the applicable provision); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board 
will address both service connection for compensation and service 
connection for outpatient treatment purposes.

Service connection for compensation purposes

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any state, 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service 
connection may be granted for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA, or 
from an injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106.  However, presumptive provisions 
such as 38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. 
§§ 1111, 1131 (presumption of soundness) do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The dental conditions for which service-connected compensation 
benefits are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes (DC) 9900-9916.  Specifically, under Diagnostic 
Code 9913, a compensable 10 percent disability evaluation is 
warranted for loss of teeth due to loss of substance of body of 
maxilla or mandible without loss of continuity where there is 
loss of all upper anterior teeth, all lower anterior teeth or all 
upper and lower teeth on one side; a zero percent disability 
rating is warranted where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply only to 
bone loss through trauma or disease, such as osteomyelitis, and 
not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered disabling.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2009).

The term "service trauma" does not include the intended effects 
of treatment provided during the Veteran's military service, 
including tooth extraction. See VAOPGCPREC 5-97; 62 Fed. Reg. 
15,566 (1997).

In view of the foregoing, in order to grant service connection 
for compensation purposes, the Veteran must have one of the 
dental disabilities specifically contemplated in the Rating 
Schedule, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the current 
disability and the in-service incurrence.  See Hickson, supra.

The Veteran contends that he suffers from dental trauma as the 
result of an incident in December 1986 when he was hit in the 
face during a basketball game while on active duty for training.  
A Line of Duty Determination report dated in April 1987 states 
that on December 16, 1986, while on a period of active duty for 
training from December 15, 1986 to December 19, 1986, the Veteran 
was struck in the mouth by the head of another player during the 
course of a basketball game, loosening both of his top front 
teeth.  Later, while brushing his teeth, the tooth on the left 
fell out completely.  The right tooth remained in place but was 
quite loose.  Accordingly, the Board finds that evidence of an 
in-service dental injury has been demonstrated.

As to the question of dental disability, on military dental 
examination in September 1982, prior to induction to the Air 
National Guard, the Veteran was noted as missing teeth numbers 
18, 19 and 30.  

Military dental records dated in October 1987 show teeth numbers 
1, 9, 16, 17, 19 and 30 to be missing.  It was noted that the 
Veteran had lost tooth number 9 during his active duty time in 
December 1986.  In November 1987, this tooth was replaced.  

VA treatment records from the VA medical center in Phoenix, 
Arizona show that tooth number 8 was extracted in March 1989.  
Repair was done with a partial and dentures.  The VA treatment 
records also show that from 1992 to 1995 the Veteran had 
extractions performed for teeth numbers 2, 3, 13, 14, 15, 17, 20, 
23, 24, 25, 26, 31, 32.  

(The Board observes that although the October 1987 military 
dental records documented tooth number 17 as being missing, this 
appears to have been an error.  Given that tooth number 18 was 
previously noted as missing in 1982, and that tooth number 17 was 
shown to have later been extracted in 1992, the October 1987 
notation regarding tooth number 17 was most likely in reference 
to tooth number 18.)

While the foregoing medical evidence shows that the Veteran has 
had teeth numbers 1, 2, 3, 8, 9, 13, 14, 15, 16, 17, 18, 19, 20, 
23, 24, 25, 26, 30, 31 and 32 extracted, there is no evidence of 
record indicating that such loss of teeth was due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  Indeed, there is no evidence of bone loss through 
trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2009).  In this regard, the Veteran is not 
shown to currently have one of the dental disabilities 
specifically contemplated in the Rating Schedule.  Absent 
evidence of such a current dental disability, the Veteran fails 
to meet the requirements of service connection for a dental 
disability for compensation purposes and the Board need not 
undertake an analysis as to whether there is a medical evidence 
of a nexus between the current tooth loss and in-service dental 
trauma.  

Service connection for VA treatment purposes

Having determined that the Veteran is not eligible for service-
connected compensation benefits, the Board must now consider 
whether service connection may be established solely for the 
purpose of outpatient treatment.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the condition 
was incurred or aggravated in the line of duty during active 
service.  When applicable, the rating activity will determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(a) and (b) (2009).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.  38 C.F.R. § 3.381(c) (2009).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal at 
entry will be service connected if they were filled or extracted 
after 180 days or more of active service.; (2) Teeth noted as 
filled at entry will be service connected if they were extracted 
or if the existing filling was replaced after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service connected on the basis that they were 
filled during service. However, new caries that developed 180 
days or more after such a tooth was filled will be service 
connected; (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if extraction 
was required after 180 days or more of active service; (5) Teeth 
noted at entry as nonrestorable will not be service connected 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service.   38 C.F.R. § 3.381(d) (2009).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal disease; 
(3) third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service or was due to 
combat or in service trauma; (4) impacted or malposed teeth and 
other developmental defects unless disease or pathology of these 
teeth developed after 180 days or more of active service.  See 38 
C.F.R. § 3.381(e) (2009).  Teeth extracted because of chronic 
periodontal disease will be service connected only if they were 
extracted after 180 days or more of active service.  38 C.F.R. § 
3.381(f) (2009).

Congenital or developmental defects such as malocclusion are not 
diseases or injuries within the meaning of applicable legislation 
concerning service connection.   38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
and cases cited therein.

The law provides classes of eligibility for VA dental treatment, 
designated as Classes I, II, II(a), II(b), II(c), IIR, III, IV, 
V, and VI.  38 C.F.R. § 17.161 (2009).  These classes define the 
circumstances under which treatment may be authorized.  After a 
careful review of the evidence, the Board finds that the Veteran 
is not eligible for VA dental treatment under any of the classes 
of eligibility.

A veteran having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma will be eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C) (West 2002); 38 C.F.R. 
§ 17.161(c) (2009).

As discussed above, the Veteran contends that he suffers from 
dental trauma as the result of an incident in December 1986 when 
he was hit in the face during a basketball game while on active 
duty for training.  The Board notes that the Veteran was 
previously awarded service connection in July 1988 for the 
purpose of outpatient treatment only for dental trauma to teeth 
numbers 8 and 9.  See Dental Rating Sheet, July 1988.  These two 
teeth were the only ones found to be due to in-service trauma, 
namely the basketball game injury, during active duty for 
training.  These teeth were extracted.  It was specifically 
determined that the other missing teeth, namely teeth numbers 1, 
2, 3, 15, 16, 17, 19, 30, 31 and 32, had not been incurred or 
aggravated in service.  (Again, although the July 1988 Dental 
Rating Sheet indicates that tooth number 17 was missing, the 
record reflects that this tooth was not extracted until 1992.  As 
tooth number 18 was previously noted as missing in 1982, the 
Dental Rating Sheet was most likely referring to tooth number 18 
as being missing.  Furthermore, the evidence shows that teeth 
numbers 15, 31 and 32 were not extracted until 1993.)  As to 
teeth numbers 2, 3, 13, 14, 15, 17, 20, 23, 24, 25, 26, 31 and 
32, the VA treatment records show that these teeth were later 
extracted, between 1992 to 1995, many years following the 
Veteran's separation from National Guard service.

While the Board finds that the criteria for service connection 
for the purpose of Class II(a) VA dental treatment has been met 
with respect to teeth numbers 8 and 9, as noted above, service 
connection for these teeth was previously awarded in July 1988.  
See 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  As to 
the remaining missing teeth, the Board finds that there is no 
evidence of record showing that these teeth had to be extracted 
as a consequence of the in-service trauma.  None of the Veteran's 
dental treatment records suggest that there may be a link between 
these extractions and active service.  Based on the foregoing, 
the Veteran does not qualify for Class II(a) eligibility for 
teeth numbers 1, 2, 3, 13, 14, 15, 16, 17, 18, 19, 20, 23, 24, 
25, 26, 30, 31 and 32.  

The Board is mindful of the Veteran's statements regarding the 
etiology of his tooth loss.  The Veteran can attest to factual 
matters of which he has first-hand knowledge; for example, he is 
competent to report that he has undergone numerous tooth 
extractions.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding the etiology of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. Brown, 
6 Vet. App. 465, 469- 470 (1994).  Accordingly, the statements 
offered by the Veteran in support of his own claim are not 
competent medical evidence and do not serve to establish a link 
between his tooth extractions and the in-service trauma.  

The Board will now consider whether entitlement to VA dental 
treatment may be established under any of the other classes of 
eligibility.  

As previously discussed, the Veteran does not have a service-
connected compensable dental disability.  Therefore, eligibility 
under Class I is not established.  See 38 C.F.R. § 17.161(a).  

To the extent that the Veteran's previous application for dental 
treatment may have been filed within 90 days of separation, the 
Board notes that the Veteran is shown to have received outpatient 
dental treatment as reasonably necessary for the one-time 
correction of his service-connected noncompensable condition 
involving teeth numbers 8 and 9.  See 38 C.F.R. § 17.161(b)(1) 
(2008).  Indeed, the evidence shows that the Veteran was afforded 
such treatment for not only his service-connected disorder but 
also numerous other nonservice-connected disorders as well.  As 
to his present claim for dental treatment, review of the record 
reveals that the Veteran did not file the claim within 180 days 
of his separation from National Guard service in 1986.  See 38 
C.F.R. § 17.161(b)(1)(i)(b) (2009) (amended to extend the 90-day 
limit following discharge for filing an application for treatment 
to 180 days).  Rather, he filed in June 2007, more than 20 years 
after he was separated from service.  As such, the Veteran does 
not qualify for Class II eligibility.  See 38 C.F.R. § 
17.161(b)(1) (2008); 38 C.F.R. § 17.161(b)(1) (2009).

In addition to the foregoing, the Board notes the Veteran was not 
a prisoner of war.  There is also no indication that he was ever 
denied replacement of missing teeth that were lost during any 
period of service prior to his last period of service.  
Additionally, there is no indication that he has a dental 
condition that has been professionally determined to be 
aggravating disability from an associated service-connected 
condition.  Thus, eligibility under Classes II(b), II(c), IIR, 
and III is not established.  See 38 C.F.R. §§ 17.161(d), (e), (f) 
and (g).  Moreover, the Veteran does not have service-connected 
disabilities that are rated at 100 percent by schedular 
evaluation, nor has he been found to be entitled to a 100 percent 
rating by reason of individual unemployability.  Therefore, the 
Veteran is not eligible for dental treatment under Class IV.

Finally, there is no indication that the Veteran is presently 
participating in a vocational rehabilitation program, and there 
has been no professional determination that he needed any dental 
services in conjunction therewith.  Nor is there any indication 
that the Veteran has a dental condition that is complicating 
another condition that is currently under VA treatment.  
Therefore, the Veteran is not eligible for dental treatment under 
Classes V and VI.  See 38 C.F.R. § 17.161(i), (j).

In sum, the Veteran does not qualify under any of the classes of 
eligibility for entitlement to VA outpatient treatment.  See 38 
C.F.R. § 17.161.  Therefore, the Board finds that the criteria 
for service connection for a dental disorder for the purpose of 
entitlement to outpatient dental treatment have not been met.

For the reasons and bases expressed above, the Board concludes 
that entitlement to service connection for dental disorder as the 
result of in-service trauma, to include for compensation and 
outpatient dental treatment purposes, is not warranted.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a dental disorder (other 
than teeth 8 and 9) due to in-service trauma is denied.
      

REMAND

As to the issue of service connection for diabetes mellitus, the 
Board finds that the record is not sufficiently developed to 
ensure an informed decision.  

The Veteran's service medical records are negative for any 
findings or treatment of diabetes mellitus.  Post-service medical 
records through 1997 are completely negative for diabetes.  The 
earliest medical evidence of diabetes is from 1999.  See VA 
treatment records, May 1999.  

The Veteran alleges that he currently has diabetes mellitus as a 
result of exposure to herbicides in Vietnam.  He contends that 
although he was never stationed in Vietnam, he was assigned to a 
plane that brought troops in and out of Vietnam.  See 
videoconference hearing transcript, April 2010.  The Veteran 
reports that while assigned to the 72nd Mechanic's Com at Ramey 
Air Force Base in Puerto Rico, he flew into a city in Vietnam 
where he was staffed for almost three weeks.  He also relates 
another instance, while stationed in Wichita Kansas, in which he 
again flew into Vietnam.  

The Veteran's service personnel records show that he was assigned 
to the 72nd FMS, Ramey Air Force Base, Puerto Rico as of May 1969 
and the 91st Air Refueling Squadron at McConnell Air Force Base 
in Wichita, Kansas at the time of his release from active duty.  
The records reflect that his military occupational specialty 
during service was that of a jet engine mechanic.  

Title 38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period, in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Pursuant to 38 U.S.C.A. § 1116(a)(2)(H) (West 2002 & West Supp. 
2009), 38 C.F.R. § 3.309(e) (2009) provides that diabetes 
mellitus, type II, is a disease presumptively due to in-service 
exposure to herbicides.

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 
(2008), the United States Court of Appeals for the Federal 
Circuit held that § 3.307(a)(6)(iii) was reasonably interpreted 
by VA as requiring that a servicemember had actually set foot 
within the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  

As of yet, the Veteran's alleged service in Vietnam has not been 
verified.  The service personnel records are unclear as to when 
the Veteran was reassigned from 
the 72nd FMS at Ramey Air Force Base to the 91st Air Refueling 
Squadron at McConnell Air Force Base.  The Board also notes that 
no attempt has been made to obtain records of the Veteran's unit 
histories.  As such, this case must be remanded for the Agency of 
Original Jurisdiction (AOJ) to obtain unit records for the 72nd 
FMS, Ramey Air Force Base, Puerto Rico and the 91st Air Refueling 
Squadron, McConnell Air Force Base, Wichita, Kansas for the 
relevant time periods.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should further develop the 
Veteran's claim of exposure to herbicides 
while stationed at Ramey Air Force Base, 
Puerto Rico and McConnell Air Force Base, 
Wichita, Kansas from May 1969 to August 
1972.  An attempt should be made to 
determine when the Veteran was reassigned 
from Ramey Air Force Base to McConnell Air 
Force Base.  In addition, the AOJ should 
contact the appropriate U.S. Government 
records agency and request unit history 
records for the 72nd FMS, Ramey Air Force 
Base, Puerto Rico and the 91st Air 
Refueling Squadron, McConnell Air Force 
Base, Wichita, Kansas for the relevant time 
periods to determine whether these units 
were involved with flying into and landing 
within the land borders of Vietnam.  All 
reasonable efforts should be made to verify 
the Veteran's exposure to herbicides as a 
member of the 72nd FMS, Ramey Air Force 
Base and the 91st Air Refueling Squadron, 
McConnell Air Force Base.

Specifically, a letter should be prepared 
asking the Joint Services Records Research 
Center (JSRRC) to provide any available 
information regarding 72nd FMS, Ramey Air 
Force Base, Puerto Rico and the 91st Air 
Refueling Squadron, McConnell Air Force 
Base, Wichita, Kansas which might help to 
verify the Veteran's exposure to 
herbicides. Any evidence obtained should be 
incorporated into the claims file.  

2.  After completing any additional 
development deemed necessary, to include a 
VA examination if it is determined that the 
Veteran had herbicide exposure, the AOJ 
should readjudicate the claim.  In the 
event that the claim is not resolved to the 
satisfaction of the Veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and regulations, 
and the reasons for the decision.  After 
the Veteran and his representative have 
been given a reasonable time to submit 
additional argument, the claim should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


